EXHIBIT 10.7

FORM OF 12% CONVERTIBLE NOTE

THE SECURITIES WHICH ARE REPRESENTED BY THIS INSTRUMENT, AND THE SHARES OF
COMMON STOCK ISSUABLE UPON ITS CONVERSION, HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS. SUCH
SECURITIES HAVE BEEN OR WILL BE ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT
WITII A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, TRANSFERRED, MADE
SUBJECT TO A SECURITY INTEREST, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNLESS AND UNTIL REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
UNDER SUCH STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL FOR THE COMPANY IS
RECEIVED THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR LAWS.




ENLIGHTENED GOURMET, INC.

12% Convertible Note

Due October      2008

$

October      , 2006

ENLIGHTENED GOURMET, INC, a CONNECTICUT corporation (herein called the
"Borrower" or the "Company”), for value received, hereby promises to pay to
                                     (the "Holder"), on the     day of October,
2008 the principal amount of
                                                                dollars ($
                               ) and              to pay interest on such
principal amount as set forth below.  

1.

Note.  This Secured Promissory Note (the “Note”) is issued by the Borrower. The
Holder is entitled to the benefits of this Note, and may enforce the agreements
of the Borrower contained herein and exercise the remedies provided for hereby
or otherwise available at law in respect hereto, including with regard to any
collateral provided hereunder.  




2.

Interest.  The Borrower promises to pay interest (“Interest”) on the principal
amount of this Note at the rate of 12% per annum (the “Interest Rate”).
 Interest on this Note shall accrue from and including the date of issuance
through and until repayment of the principal amount of this Note and payment of
all Interest shall be computed on the basis of a 365-day year.  Interest shall
be paid and due on the earlier of (a) the maturity date of the Note: or (b) on
the date of the Conversion of this Note for any portion of the Note converted.
 All payments of interest and principal shall be in lawful money of the United
States of America.  All payments shall be applied first to accrued interest and
thereafter to principal.  All payments shall be made to the Holder at the
address for the Holder set forth above.








1




--------------------------------------------------------------------------------

Default Rate of Interest.  Notwithstanding the foregoing provisions, but subject
to applicable law, any overdue principal of and overdue Interest on this Note
shall bear interest, payable on demand in immediately available funds, for each
day from the date payment thereof was due to the date of actual payment, at a
rate equal to the sum of (i) the Interest Rate and (ii) an additional 5% per
annum, and, upon and during the occurrence of an Event of Default (as
hereinafter defined), this Note shall bear interest, from the date of the
occurrence of such Event of Default until such Event of Default is cured or
waived, payable on demand in immediately available funds, at a rate equal to the
sum of (i) the Interest Rate and (ii) an additional 5% per annum.  Subject to
applicable law, any interest that shall accrue on overdue interest on this Note
as provided in the preceding sentence and shall not have been paid in full on or
before the next Interest Payment Date to occur after the date on which the
overdue interest became due and payable shall itself be deemed to be overdue
interest on this Note to which the preceding sentence shall apply.  




No Usurious Interest.  In the event that any interest rate(s) provided for in
this Note (or any other payment hereunder) shall be determined to be unlawful,
such interest rate(s) (or other payment) shall be computed at the highest rate
(or amount) permitted by applicable law.  Any payment by the Borrower of any
amount in excess of that permitted by law shall be considered a mistake, with
the excess being applied to the principal amount of this Note without prepayment
premium or penalty; if no such principal amount is outstanding, such excess
shall be returned to Borrower.




3.

Optional Prepayment.  The Borrower, at its option, may prepay all or any portion
of the principal amount of this Note then outstanding at any time prior to
maturity upon not less than 15 days' written notice to the Holder.  All optional
prepayments shall include payment of accrued Interest on the entirety of the
Note and any payment made shall be applied first to all costs and expenses
payable hereunder, then to payment of default interest, if any, then to payment
of the Interest, and thereafter to principal.  However, delivery of a notice of
prepayment shall not affect the right of the Holder to convert all or any part
of the amount to be prepaid in accordance with the terms of this Note by
delivering notice of conversion prior to the date fixed for prepayment, and in
that event the notice of prepayment shall be ineffective as to the principal
amount to be so converted.




4.

Collateral.  Borrower has agreed to secure its obligations to the Holder
pursuant to the Note, by granting the Holder a security interest in all of the
Collateral hereinafter referred to.  In this regard, Borrower will provide
Holder with a security interest in all collateral itemized in the Security
Agreement (pro rata with other investors in this $1.5 million offering).
 Additionally, Borrower will provide the Stock Escrow Agent (as defined in the
Stock Escrow Agreement being signed on or about the same date as this Note) 30
Million (30,000,000) shares of The Enlightened Gourmet Inc. common stock (the
"Enlightened Gourmet Common Stock") as collateral for conversion for the benefit
of Holders.  Holder will have a security interest in that amount of the stock as
follows: (the quotient of amount of this note divided by $1.5 Million) times 30
million.  Such stock will be unregistered but shall have registration rights in
the event of a Conversion, as provided elsewhere in Section 5(b) of this Note,
and until issued to the Holder upon conversion or default, will be covered by a
proxy giving voting rights over such shares to the Borrower.  Collectively, the
Enlightened Gourmet Common Stock and the collateral set forth in the Security
Agreement are hereinafter referred to as the "Collateral").











2




--------------------------------------------------------------------------------

Borrower acknowledges that it owns all stock being tendered to the Escrow Agent
and that all such shares will be validly issued, fully paid and non-assessable
and free from all taxes, liens and charges.  Borrower assigns, transfers and
grants to the Holder, as security for the payment, observance and performance of
all Borrower’s obligations under this Agreement, a security interest in all of
Borrower’s right, title and interest in and to the Collateral.

Borrower further agrees that he will undertake all steps necessary and cooperate
with Holder and Escrow Agent to undertake ensure the transferability and
marketability of such stock, including any legal opinions, providing timely
registration of the Collateral or otherwise that may be requested.




5.

Conversion.

a.

This Note shall be convertible into shares of Common Stock, par value $0.01 per
share, of the Company ("Common Stock") at the Conversion Price as defined below,
at the option of the Holder in whole or in part, at any time, commencing on the
date of this Note.  Any conversion under this Section 5(a) shall be for a
minimum principal amount of $25,000.00 (unless the face value of this note is
less than $25,000 in which case conversion shall be for the full amount of the
note only).  The Holder shall effect conversions by surrendering the Note to be
converted to the Escrow Agent identified below, together with a written request
for conversion.  A form for conversion is provided as Schedule A hereto.  Each
request for conversion shall specify the principal amount to be converted, and
the date on which such conversion is to be effected (the "Conversion Date").
 Each request for conversion, once given, shall be irrevocable.  If the Holder
is converting less than all of the principal amount of this Note, the Company
shall deliver to the Holder a new Note for such principal amount as has not been
converted within two (2) Business Days of the Conversion Date.  

b.

Not later than two (2) Business Days after the Conversion Date, the Company will
deliver to the Holder (i) a certificate or certificates which shall be free of
restrictive legends and trading restrictions, representing the number of shares
of Common Stock being acquired upon the conversion of this Note and (ii) a new
Note in principal amount equal to the principal amount of this Note not
converted; provided, however that the Company shall not be obligated to issue
certificates evidencing the shares of Common Stock issuable upon conversion of
this Note, until either this Note is delivered for conversion to the Company or
the Holder notifies the Company that such Note has been lost, stolen or
destroyed and provides an agreement reasonably acceptable to the Company to
indemnify the Company from any loss incurred by it in connection therewith, and
provided further, that if at the time of delivery of the certificate or
certificates referred to above there is not an effective registration statement
covering resale of the shares being acquired upon conversion of the Note, then
such certificate or certificates shall bear an appropriate legend referring to
the registration requirements of the Securities Act of 1933; however, in such
event, the Company shall prepare and file with the Securities and Exchange
Commission within 90 days after the date of the making of this note (as set
forth in the first paragraph hereof) a registration statement on Form SB-2 or
S-1 or such other form as is appropriate in order to register the Converted
Shares.  In the event that the Company fails to file a registration statement
within 90 days as set forth above; or fails to thereafter act in good faith to
prosecute the registration of the shares, the Company shall be obligated to pay
to the Holder  additional shares of the Company's Common  Stock in an amount
equal to 21.875 million multiplied by the quotient of the amount of this note
divided by $1,500,000.








3




--------------------------------------------------------------------------------

c.

Conversion Price.

(i)

The Conversion Price for this Note in effect on any Conversion Date shall be at
5 cents ($0.05) per share (the "Fixed Conversion Price").

(ii)

If the Company, at any time while this Note is outstanding, (a) shall pay a
stock dividend or otherwise make a distribution or distributions on shares of
its Common Stock payable in shares of its capital stock (whether payable in
shares of its Common Stock or of capital stock of any class), (b) subdivide
outstanding shares of Common Stock into a larger number of shares, (c) combine
outstanding shares of Common Stock into a smaller number of shares, or (d) issue
by reclassification of shares of Common Stock any shares of capital stock of the
Company, the Fixed Conversion Price then in effect shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock of
the Company outstanding before such event and of which the denominator shall be
the number of shares of Common Stock outstanding after such event. Any
adjustment made pursuant to this Section 5(c)(ii) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

(iii)

If the Company, at any time while this Note is outstanding, shall issue or sell
shares of Common Stock, or options, warrants or other rights to subscribe for or
purchase shares of Common Stock, (excluding shares of Common Stock issuable upon
exercise of options, warrants or conversion rights granted prior to the date
hereof) and at a price per share less than the Fixed Conversion Price, the Fixed
Conversion Price shall be multiplied by a fraction, of which the denominator
shall be the number of shares of Common Stock outstanding on the date of
issuance of such rights or warrants plus the number of additional shares of
Common Stock offered for subscription or purchase, and of which the numerator
shall be the number of shares of Common Stock outstanding on the date of
issuance of such shares, options, warrants or rights plus the number of shares
which the aggregate offering price of the total number of shares so offered
would purchase at such Fixed Conversion Price.  Such adjustment shall be made
whenever such rights or warrants are issued, and shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such rights or warrants.  However, upon the expiration of any right
or warrant to purchase Common Stock the issuance of which resulted in an
adjustment in the Conversion Price pursuant to this Section 5(c)(iii) if any
such right or warrant shall expire and shall not have been exercised, the Fixed
Conversion Price then in effect shall immediately upon such expiration be
recomputed and effective immediately upon such expiration be increased to the
price which it would have been (but reflecting any other adjustments in the
Conversion Price made pursuant to the provisions of this Section 5(c) after the
issuance of such rights or warrants) had the adjustment of the Conversion Price
made upon the issuance of such rights or warrants been made on the basis of
offering for subscription or purchase only that number of shares of Common Stock
actually purchased upon the exercise of such rights or warrants actually
exercised.  In no event shall the Fixed Conversion price be greater than 5 cents
($0.05).





4




--------------------------------------------------------------------------------

(iv)

If the Company, at any time while this Note is outstanding, shall distribute to
all holders of Common Stock evidences of its indebtedness or assets or rights or
warrants to subscribe for or purchase any security (excluding those referred to
in Section 5(c)(iii) above) then in each such case the Conversion Price at which
this Note shall thereafter be convertible shall be determined by multiplying the
Fixed Conversion Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the Fixed Conversion Price of Common
Stock determined as of the record date mentioned above, and of which the
numerator shall be such Fixed Conversion Price of the Common Stock on such
record date less the then fair market value at such record date of the portion
of such assets or evidence of indebtedness so distributed applicable to one
outstanding share of Common Stock as determined by the Board of Directors in
good faith; provided, however that in the event of a distribution exceeding ten
percent (10%) of the net assets of the Company, such fair market value shall be
determined by a nationally recognized or major regional investment banking firm
or firm of independent certified public accountants of recognized standing
(which may be the firm that regularly examines the financial statements of the
Company) (an "Appraiser") selected in good faith by the Holder; and provided,
further, that the Company, after receipt of the determination by such Appraiser
shall have the right to select an additional Appraiser, in which case the fair
market value shall be equal to the average of the determinations by each such
Appraiser.  In either case the adjustments shall be described in a statement
provided to the Holder of the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common Stock.
 Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned above.

(v)

All calculations under this Section 5 shall be made to the nearest 1/1000th of a
cent or the nearest 1/1000th of a share, as the case may be.  Any calculation
over .005 shall be rounded up to the next cent or share and any calculation less
than .005 shall be rounded down to the previous cent or share.

(vi)

Whenever the Fixed Conversion Price is adjusted pursuant to Section 5(c)(ii),
5(c)(iii) or 5(c)(iv), the Company shall within two (2) days after the
determination of the new Fixed Conversion Price mail and fax to the Holder, a
notice setting forth the Fixed Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.

(vii)

In case of any reclassification of the Common Stock, any consolidation or merger
of the Company with or into another person, the sale or transfer of all or
substantially all of the assets of the Company or any compulsory share exchange
pursuant to which the Common Stock is converted into other securities, cash or
property, then the Holder shall have the right thereafter to convert such Note
only into the shares of stock and other securities and property receivable upon
or deemed to be held by holders of Common Stock following such reclassification,
consolidation, merger, sale, transfer or share exchange (except in the event the
property is cash, then the Holder shall have the right to convert this Note and
receive cash in the same manner as other stockholders), and the Holder shall be
entitled upon such event to receive such amount of securities or property as the
shares of the Common Stock into which such Note could have been converted
immediately prior to such reclassification, consolidation, merger, sale,
transfer or share exchange would have been entitled.  The terms of any such
consolidation, merger, sale, transfer or share exchange shall include such terms
so as to continue to give to the holder the right to receive the securities or
property set forth in this Section 5(c)(vii) upon any conversion following such
consolidation, merger, sale, transfer or share exchange.  This provision shall
similarly apply to successive reclassifications, consolidations, mergers, sales,
transfers or share exchanges.





5




--------------------------------------------------------------------------------

(viii)

If:

(A)

the Company shall declare a dividend (or any other distribution) on its Common
Stock; or

(B)

the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or

(C)

the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or

(D)

the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock of the Company (other than a
subdivision or combination of the outstanding shares of Common Stock), any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, or any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property; or

(E)

the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding-up of the affairs of the Company;

then the Company shall cause to be mailed and faxed to the Holder of this Note,
at least thirty (30) calendar days prior to the applicable record or effective
date hereinafter specified, a notice stating (x) the date on which a record is
to be taken for the purpose of such dividend, distribution, redemption, rights
or warrants, or if a record is not to be taken, the date as of which the holders
of Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined, or (y) the date on which
such reclassification, consolidation, merger, sale, transfer, share exchange,
dissolution, liquidation or winding-up is expected to become effective, and the
date as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reclassification, consolidation, merger, sale,
transfer, share exchange, dissolution, liquidation or winding-up; provided,
however, that the failure to mail such notice or any defect therein or in the
mailing thereof shall not affect the validity of the corporate action required
to be specified in such notice.

d.

If at any time conditions shall arise by reason of action or inaction taken by
the Company which in the opinion of the Board of Directors are not adequately
covered by the other provisions hereof and which might materially and adversely
affect the rights of the Holder, the Company shall, at least thirty (30)
calendar days prior to the effective date of such action, mail and fax a written
notice to the Holder of this Note briefly describing the action contemplated and
the material adverse effects of such action on the rights of such Holder and an
Appraiser selected by the Holders shall give its opinion as to the adjustment,
if any (not inconsistent with the standards established in this Section5), of
the Fixed Conversion Price (including, if necessary, any adjustment as to the
securities into which this Note may thereafter be convertible) and any
distribution which is or would be required to preserve without diluting the
rights of the Holder; provided, however, that the Company, after receipt of the
determination by such Appraiser, shall have the right to select an additional
Appraiser, in which case the adjustment shall be equal to the average of the
adjustments recommended by each such Appraiser.  The Board of Directors shall
make the adjustment recommended forthwith upon the receipt of such opinion or
opinions or the taking of any such action contemplated, as the case may be;
provided, however, that no such adjustment of the Fixed Conversion Price shall
be made which in the opinion of the Appraiser(s) giving the aforesaid opinion or
opinions would result in an increase of the Fixed Conversion Price to more than
the Fixed Conversion Price then in effect.





6




--------------------------------------------------------------------------------

e.

The Company covenants that it will at all times reserve and keep available out
of its authorized and unissued Common Stock solely for the purpose of issuance
upon conversion of this Note as herein provided, free from preemptive rights or
any other actual contingent purchase rights of persons other than the Holder,
such number of shares of Common Stock as shall be issuable (taking into account
the adjustments and restrictions of Section 5 hereof) upon the conversion of the
aggregate principal amount of this Note.  The Company covenants that all shares
of Common Stock that shall be so issuable shall, upon issue, be duly and validly
authorized, issued and fully paid and non-assessable.

f.

No fractional shares of Common Stock shall be issuable upon a conversion
hereunder and the number of shares to be issued shall be rounded up to the
nearest whole share.  If a fractional share interest arises upon any conversion
hereunder, the Company shall eliminate such fractional share interest by issuing
Holder an additional full share of Common Stock.

g.

The issuance of certificates for shares of Common Stock on conversion of this
Note shall be made without charge to the Holder for any documentary stamp or
similar taxes that may be payable in respect of the issue or delivery of such
certificate, provided that the Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the issuance and delivery
of any such certificate upon conversion in a name other than that of the Holder
and the Company shall not be required to issue or deliver such certificates
unless or until the person or persons requesting the issuance thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

h.

The Company will not, by amendment of its certificate of incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed under this Section 5 by the Company. Without limiting the
generality of the foregoing, the Company

(ix)

will not increase the par value of any shares of stock receivable upon the
conversion of this Note above the principal amount of such Note then convertible
into one share of such stock and

(x)

will take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and non-assessable shares of
capital stock upon the conversion in full of this Note from time to time
outstanding.

6.

Representations and Warranties of the Borrower.  The Borrower hereby represents
and warrants to the Holder, after giving effect to the transactions contemplated
by this Note, as follows:

(A)

Corporate Existence, Power and Authority; Subsidiaries.  The Borrower is an
entity duly organized and in good standing under the laws of its state of
formation and is duly qualified as a foreign entity and in good standing in all
states or other jurisdictions where the nature and extent of the business
transacted by it or the ownership of assets makes such qualification necessary,
except for those jurisdictions in which the failure to so qualify would not have
a material adverse effect on the Borrower's financial condition, results of
operation or business or the rights of the Holder in or to any of the
Collateral.  The execution, delivery and performance of this Note, other
agreements, documents and/or certificates (collectively, the “Related
Documents”) and the transactions contemplated hereunder are all within the
Borrower's powers, have been duly authorized and are not in contravention of law
or the terms of the Borrower's organizational documents, or any indenture,
agreement or undertaking to which the Borrower is a party or by which the
Borrower or its property are bound.  This Note and the Related





7




--------------------------------------------------------------------------------

Documents constitute legal, valid and binding obligations of the Borrower
enforceable in accordance with their respective terms.

(B)

Compliance with Other Agreements and Applicable Laws.  The Borrower is not in
default in any material respect under, or in violation in any material respect
of any of the terms of, any agreement, contract, instrument, lease or other
commitment to which it is a party or by which it or any of its assets are bound
and the Borrower is in compliance in all material respects with all applicable
provisions of laws, rules, regulations, licenses, permits, approvals and orders
of any foreign, Federal, State or local governmental authority.

(C)

Survival of Warranties; Cumulative.  All representa­tions and warranties
contained in this Note or any of the Related Documents shall survive the
execution and delivery of this Note and shall be conclusively presumed to have
been relied on by the Holder regardless of any investigation made or information
possessed by the Holder.  The representations and warranties set forth herein
shall be cumulative and in addition to any other representations or warranties
which the Borrower shall now or hereafter give, or cause to be given, to the
Holder.




7.

Amendment.  Amendments and modifications of this Note may be made only by way of
a writing executed by the Borrower and Holder.




8.

Defaults and Remedies.




(A)

Events of Default.  An “Event of Default” shall occur if:




i.

the Borrower shall default in the payment of the principal of this Note, when
and as the same shall become due and payable, whether at maturity or at a date
fixed for prepayment or by acceleration or otherwise, provided it has been given
written notice of default and has failed to cure such default within five
business days;  or




ii.

the Borrower shall default in the payment of any installment of Interest
according to its terms, when and as the same shall become due and payable,
provided it has been given written notice of default and has failed to cure such
default within five business days; or




iii.

the Borrower shall default in the due observance or performance of any covenant,
condition or agreement to be observed or performed pursuant to this Note or any
of the Related Documents, including specifically any default in the obligation
of Borrower to provide stock to the Escrow Agent, provided it has been given
written notice of default and has failed to cure such default within five
business days; or




iv.

any representation, warranty or certification made by or on behalf of the
Borrower or any affiliate of the Borrower in this Note or any of the Related
Documents shall have been incorrect when made; or




v.

any event or condition shall occur that results in (A) the acceleration of the
maturity of any indebtedness of the Borrower or any of its affiliates, or (B) a
default of any indebtedness of the Borrower or any of its affiliates, which
continues beyond any applicable period of cure and which would permit the holder
to accelerate (automatically or upon notice and declaration) such indebtedness;
or








8




--------------------------------------------------------------------------------

vi.

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed in a court of competent jurisdiction seeking (a) relief in respect of the
Borrower or its affiliates, or of a substantial part of its or their property or
assets, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal or state bankruptcy, insolvency,
receivership or similar law, (b) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its affiliates, or for a substantial part of any of its or their property or
assets, or (c) the winding up or liquidation of the Borrower or any of its
affiliates; and such proceeding or petition shall continue undismissed for 60
days, or an order or decree approving or ordering any of the foregoing shall be
entered; or




vii.

the Borrower or any of its affiliates shall (a) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (b) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in this section, (c) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of its
affiliates, or for a substantial part of any of its or their property or assets,
(d) file an answer admitting the material allegations of a petition filed
against it or them in any such proceeding, (e) make a general assignment for the
benefit of creditors, (f) become unable, admit in writing its inability or fail
generally to pay its or their debts as they become due or (g) take any action
for the purpose of effecting any of the foregoing; or




viii.

one or more judgments for the payment of money in an aggregate amount in excess
of $100,000 (to the extent not covered by insurance) shall be rendered against
the Borrower or any of its affiliates and the same shall remain undischarged for
a period of 30 days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon assets or
properties of the Borrower or any of its affiliates to enforce any such
judgment.




(B)

Acceleration.  If an Event of Default occurs hereunder, then the outstanding
principal of and all accrued Interest on this Note shall automatically become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived.  The Holder may rescind an
acceleration and its consequences if all existing Events of Default have been
cured or expressly waived in writing by Holder if the rescission would not
conflict with any judgment or decree.




(C)

Sale of Collateral.  If an Event of Default occurs hereunder, the Holder shall
have and may exercise all rights and remedies of a secured party under the
Uniform Commercial Code.  If any notification of intended disposition of the
Collateral is required by law, such notification, if mailed, shall be deemed
properly given if mailed at least five days before such disposition in the
manner for giving notices hereunder.  Any proceeds of any disposition of the
Collateral may be applied by the Holder to the payment of expenses of the Holder
in connection with the exercise of its rights or remedies, including reasonable
fees and disbursements of attorneys, and any balance of such proceeds may be
applied by the Holder to the payment of the Obligations in accordance with the
terms of the Note or in such other order of application as the Holder shall
determine.  








9




--------------------------------------------------------------------------------

It is further agreed that Holder may take possession of a pro rata portion of
the Collateral and Borrower acknowledges the Holder's right to possession and
sale of the Collateral without resort to judicial process.  Upon a default,
Holder expressly consents to the sale of the Collateral being held by the Stock
Escrow Agent (being held pursuant to the Stock Escrow Agreement).  Further, it
is agreed that in the event of a default, the Company shall be obligated to
prepare and file with the Securities and Exchange Commission within 150 days
after such default a registration statement on Form SB-2 or S-1 or such other
form as is appropriate in order to register the Escrowed Stock.

(D)

Suits for Enforcement.  Upon the occurrence of any Event of Default, the Holder
of this Note may proceed to protect and enforce its rights hereunder by suit in
equity, action at law or by other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Note or in
any of the Related Documents or in aid of the exercise of any power granted in
this Note or any of the Related Documents, or may proceed to enforce the payment
of this Note, or to enforce any other legal or equitable right of the Holder of
this Note.




(E)

In the Event of Default, Borrower agrees that it will pay to the Holder such
amounts as shall be sufficient to cover the costs and expenses of such Holder
due to such default.




9.

Remedies Cumulative, etc.  No remedy herein conferred upon or reserved to the
Holder is intended to be exclusive of any other remedy and each such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity. It is agreed that
Holder may enforce all of its rights contemporaneously, and that Holder may
pursue all remedies contemporaneously, including both (a) remedies for
possession and sale of the Collateral and (b) an action for enforcement of the
Note.  No delay or omission of the Holder to exercise any right or power
accruing upon any Event of Default shall impair any such right or power, or
shall be construed to be a waiver of any such Event of Default or any
acquiescence therein, and every power and remedy given by this Agreement to the
Holder may be exercised from time to time. Receipt by the Holder of any payment
required to be made pursuant to the obligations of the Note with knowledge of
the breach of any provisions of this Agreement, the Notes or any of the other
Related Documents shall not be deemed a waiver of such breach.  In addition to
all other remedies provided in this Agreement, the Holder shall be entitled, to
the extent permitted by applicable law, to injunctive relief in case of the
violation, or attempted or threatened violation, of any of the provisions of the
Note or any of the other Related Documents or to a decree concerning performance
of any of the provisions of the Notes or any of the other Related Documents or
to any other remedy legally allowed to the Holder.











10




--------------------------------------------------------------------------------

10.

Security Interest and Rights Not to Be Affected.   Any portion of the Collateral
may be released with the written consent of the Holder without affecting the
security interest against the remainder.  The taking of additional security, or
the extension or renewal of any obligation under the Note shall at no time
release or impair the lien against the Collateral or improve the right of any
junior lienholder or any person acquiring an interest in the Collateral; and
Holder shall remain a first priority security interest on all of the Collateral
not expressly released as permitted hereby, until the obligations of the Note
shall be paid in full.  Unless otherwise required by law, Borrower shall not
have or assert any right, under any statute or rule of law pertaining to the
marshalling of assets or other matter whatever, to defeat, reduce or affect the
right of the Holder, under the provisions of this Agreement, to a sale of the
Collateral for the collection of the obligations secured hereby (without any
prior or different resort for collection), or the right of the Holder, under the
provisions of this Agreement, to require the payment of the obligations out of
the proceeds of sale of the Collateral or any portion thereof in preference to
every other person.




11.

Covenants Bind Successors and Assigns.  All the covenants, stipulations,
promises and agreements in this Note contained by or on behalf of the Borrower
shall bind its successors and assigns, whether so expressed or not.




12.

Notices.  All notices, requests and demands hereunder shall be in writing and ()
made to the Holder and the Borrower at their respective addresses set forth
above, or to such other address as either party may designate by written notice
to the other in accordance with this provision, and () deemed to have been given
or made: if delivered in person, immediately upon delivery; if by facsimile
transmission, immediately upon sending and upon confirmation of receipt; if by
nationally recognized overnight courier service with instructions to deliver the
next Business Day, one (1) Business Day after sending; and if by certified mail,
return receipt requested, three (3) days after mailing.




13.

GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAW OF SUCH STATE.




14.

Forum Selection and Consent to Jurisdiction.  Any litigation based on or arising
out of, under, or in connection with, this Note shall be brought and maintained
exclusively in the courts of the State of New York, New York County.  The
parties hereby expressly and irrevocably submit to the jurisdiction of the
courts of the State of New York for the purpose of any such litigation as set
forth above and irrevocably  agree to  be  bound  by  any  final  judgment
 rendered  thereby  in connection with such litigation.  The Borrower further
irrevocably consents to the service of process by registered mail, postage
prepaid, or by personal service within or without the State of New York. The
Borrower hereby expressly and irrevocably waives, to the fullest extent
permitted by law, any objection which it may have or hereafter may have to the
laying of venue of any such litigation brought in any such court referred to
above and any claim that any such litigation has been brought in any
inconvenient forum.  To the extent that the Borrower has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably waives such immunity in respect of its obligations
under this Note and the other loan documents.





11




--------------------------------------------------------------------------------

The Holder and the Borrower hereby knowingly, voluntarily and intentionally
waive any rights they may have to a trial by jury in respect of any litigation
based hereon, or arising out of, under, or in connection with, the Note, the
collateral thereunder, or any other course of conduct relating to this loan
transaction.  The Borrower acknowledges and agrees that it has received full and
sufficient consideration for this provision and that this provision is a
material inducement for the Holder entering into this Note.

15.

Severability.  If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.  

16.

Costs and Expenses.  Borrower agrees to pay all attorneys' fees incurred in
connection with the preparation of this Note and related documents and all
escrow fees or expenses incurred in connection with the collateral hereunder.

The Borrower shall further pay to the Holder on demand all attorneys fees',
costs and expenses payable in connection with the administr­ation, collection,
liquidation, enforcement and defense of the obligations of the Borrower to the
Holder hereunder and under the Related Documents, the Holder's rights in the
Collateral, this Note, the Related Documents, including any amendments,
supplements or consents which may hereafter be contemplated (whether or not
executed) or entered into in respect hereof and thereof.  

17.

Headings.  The headings in this Note are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.




18.

Multiple Holders.     If at any time there shall be more than one Holder of this
Note, any action required or permitted to be taken by the Holder, including
without limitation acceleration of this Note and waiver of any default under
this Note, may be taken by those Persons holding a majority in principal amount
of this Note outstanding.

19.

Binding Effect.     This Note and the Agreements and all of the covenants,
stipulations, promises and agreements of the Company herein shall be binding
upon the successors and assigns of the Company, if any, whether or not so
expressed in any provision hereof.





12




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, The Enlightened Gourmet, Inc. has caused this Note to be
signed in its corporate name by its President and to be dated the day and year
above written.




The Enlightened Gourmet, Inc




By:

_____________________________




CONSENTED TO:







By:______________________________




Address:

 

Facsimile No: _____________________











13




--------------------------------------------------------------------------------

SCHEDULE

To The Enlightened Gourmet, Inc




The undersigned owner of this Note hereby irrevocably exercises the option to
convert this Note, or portion hereof below designated, into shares of Common
Stock of The Enlightened Gourmet, Inc. (or other securities or property into
which it may become convertible) in accordance with the terms of this Note, and
directs that the shares issuable and deliverable upon the conversion, together
with any check in payment for fractional shares and this Note representing any
unconverted principal amount hereof, be issued and delivered to the undersigned
unless a different name has been indicated below. If shares are to be issued in
the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto.




Dated:

____________




___________________________________

 

Signature







Fill in for registration of shares and Note.




_____________________________________

(name)




_____________________________________

(address)




Please print name and address (including zip code)







Tax Identification

Principal Amount

Number

to be Converted:




_______________

$ _____________











14


